 

AMENDMENT NO. 3 TO
REVOLVING CREDIT AGREEMENT
 
This AMENDMENT NO. 3 TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is made as
of May 24, 2011, by and among BERKSHIRE INCOME REALTY OP, L.P., a Delaware
limited partnership (the “Borrower”), BERKSHIRE INCOME REALTY, INC., a Maryland
corporation (the “Guarantor”), KRUPP CAPITAL ASSOCIATES, a Massachusetts general
partnership, in its capacity as administrative agent (the “Agent”) for itself
and the Lenders (as defined in the Credit Agreement, as defined below), and each
of the Lenders party hereto.
 
WHEREAS, the Borrower, the Guarantor, the Lenders and the Agent are parties to
that certain Revolving Credit Agreement, dated as of June 30, 2005, as amended
by that certain Amendment No. 1 to Revolving Credit Agreement dated as of May
31, 2007 and Amendment No. 2 dated February 17, 2011 (as amended, the “Credit
Agreement”), pursuant to which the Lenders agreed to make loans to the Borrower
on the terms and conditions set forth therein; and
 
WHEREAS, the undersigned Borrower and Lenders have agreed to further amend the
Credit Agreement to provide for an increased set up/commitment fee commensurate
with the increase in credit limit provided for in the Credit Agreement as set
forth herein.
 
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by this Amendment, the
parties hereto agree as follows:
 
1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.
 
2.Amendment to Credit Agreement. The Credit Agreement is hereby amended as
follows:
    
2.1.    Section 2.8 of the Credit Agreement is amended by amending and restating
the last sentence in its entirety as follows:
 
“In no event shall the total amount of such set up/commitment fee be greater
than $400,000 in the aggregate.”
 
3.    No Other Changes. Except as otherwise expressly provided or contemplated
by this Amendment, all of the terms, conditions and provisions of the Credit
Agreement remain unaltered and in full force and effect. The Credit Agreement
and this Amendment shall be read and construed as one agreement. The making of
the amendments in this Amendment does not imply any obligation or agreement by
the Agent or any Lender to make any other amendment, waiver, modification or
consent as to any matter on any subsequent occasion.    
 
4.    Effectiveness of this Amendment. This Amendment shall become effective on
the date on which the Borrower, the Guarantor and each of the Lenders shall
execute and deliver to the Agent this Amendment (such date being hereinafter
referred to as the “Effective Date”).
[Remainder of page left blank intentionally]
 
 
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment as of the date first set forth above.
 
BERKSHIRE INCOME REALTY OP, L.P.,
By:
BIR GP, L.L.C., its general partner
 
By:
BERKSHIRE INCOME REALTY, INC., its managing member
 
 
By:
/s/ David C. Quade
 
 
 
Name:
David C. Quade
 
 
 
Title:
President
 
 
 
 
 
BERKSHIRE INCOME REALTY, INC.,
 
By:
/s/ David C. Quade
 
Name:
David C. Quade
 
Title:
President
 
 
 
 
 
KRUPP CAPITAL ASSOCIATES,
individually and as Agent
 
By:
KRUPP EQUITY PORTFOLIO LIMITED PARTNERSHIP, as general partner
 
By:
KRUPP BOND PORTFOLIO LIMITED PARTNERSHIP, as general partner
 
By:
KRUPP HEDGE FUND LIMITED PARTNERSHIP, as general partner
 
 
By:
THE KRUPP FAMILY OFFICE, LLC, as general partner of each of the foregoing
 
 
 
By:
/s/ Douglas Krupp
 
 
 
 
Douglas Krupp, as President
 
 
 
By:
/s/ George Krupp
 
 
 
 
George Krupp, as President
 
 
 
By:
/s/ Lawrence I. Silverstein
 
 
 
 
Lawerence I. Silverstein, as Trustee of each
 
 
 
 
the Douglas Krupp 1994 Family Trust and
 
 
 
 
the George Krupp 1994 Family Trust

 
 
 
 

 